Opinion by
Mr. Justice Allen:
This is an action brought by the plaintiffs below, a firm of attorneys-at-law, against the defendant to recover an alleged balance due upon a contract for certain professional services. The plaintiffs prevailed in the trial court, and defendant brings error.
It appears by the pleadings and the evidence, that in January, 1912, the defendant retained and employed the plaintiffs to assist other counsel in the prosecution of an action then pending in the District Court of Morgan County, and that by such employment the plaintiffs were to render professional services in the case both during its pendency in the District Court, and while it should be pending in the Supreme Court.
The trial court held that the only issue raised by the pleadings was one concerning the terms of the contract of *169employment so far as the same related to the amount of the plaintiff’s compensation. The cause was tried to a jury, which was instructed in accordance with the holding above mentioned. The jury found the issue for the plaintiffs.
It is contended by the plaintiff in error, defendant below, that the pleadings also raised an issue with reference to the plaintiffs’ performance of all services required of them under the contract. Assuming, without conceding or deciding, that .this contention is well founded, it cannot, upon the whole record, result in a reversal of the judgment.
The only evidence in the record, relating to the plaintiffs’ performance or nonperformance of the services required of them, is that contained in the deposition of one I. B. Melville. This deposition was offered in evidence at the trial by the defendant, but was not admitted by the court. By stipulation of the parties, it has been made a part of the agreed record in this case.
From a reading of the deposition, which is not contradicted and which constitutes all the evidence upon the alleged issue in question, it is clear to this court that the plaintiffs performed all the services required of them, and that had the deposition been received in evidence, and if the issue relating to the plaintiffs’ performance of the required services had been submitted to the jury, the result would necessarily have been in favor of the plaintiffs. A verdict to the contrary would not be supported by the evidence.
The deposition shows no neglect on the part of the plaintiffs to do anything required of them. It does show that they rendered material assistance in the case in which they were employed. The witness Melvill testifies that he knows of no service which was left to the plaintiffs to perform which they failed to perform.
It thus appears upon the whole record that by the verdict and judgment a correct result was reached, and under well settled principles of appellate practice the judgment-may, for this reason, be affirmed. 4 C. J. 1131, secs. 3124, 3125.
*170The judgment is affirmed.
Affirmed.
Chief Justice Garrigues and Mr. Justice Bailey concur.